DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,012,873. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming the same subject matter with obvious minor wording variations. 
The corresponding claims are as follows:  instant application/US Patent: 1/1, 2/4, 3/5, 7/3, 8/8, 9/10, 11/12, 15/15, 18/20. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 7-9, 12, 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 2020/0028782 in view of Murphy, US 2020/0178090 (IDS).
Claim 1, Li discloses (fig 1) a method, comprising: 
forecasting, by a device (fig 1 social network platform 110) and based on a first model that is trained with historical network usage data associated with a portion of the network ([0076] the system may use a machine-learning model, which is trained by historical data of that area or many other areas, to predict the network congestion and determine when the network congestion would happen) or a second model that is trained with historical user device usage data associated with the portion of the network, a traffic demand in the portion of a network associated with a time period ([0077] system may perform time series analysis to determine a temporal domain anomalous event (e.g., a sudden spike of network traffic of particular day or time windows) related to the network traffic in one or more selected areas covered by the communication network); 
determining, by the device, that the forecasted traffic demand is within a threshold of a traffic capacity of the portion of the network ([0025] The congestion identification module 208 may identify one or more congestions in one or more areas of the network based on comparison of the network performance metrics and corresponding thresholds 224); 
but does not explicitly disclose, 
identifying, by the device and based on determining that the forecasted traffic demand is within the threshold of the traffic capacity of the portion of the network, one or more autonomous vehicles to deploy for the portion of the network; and 
causing, by the device, the one or more autonomous vehicles to be deployed to provide a temporary network for the portion of the network.  
However, as Murphy discloses identifying, by the device and based on determining that the forecasted traffic demand is within the threshold of the traffic capacity of the portion of the network ([0087] the lack of relay backhaul throughput may be produced by a number of communication sessions causing high usage demand that exceeds the carrying capacity of the relay backhaul throughput), one or more autonomous vehicles to deploy for the portion of the network ([0089] the UAV communication controller 112 may command the UAV network cell 116 to use the additional communication frequency band to carry one or more of the multiple communication sessions); and 
causing, by the device, the one or more autonomous vehicles to be deployed to provide a temporary network for the portion of the network ([0089] the UAV communication controller 112 may command the UAV network cell 116 to use the additional communication frequency band to carry one or more of the multiple communication sessions).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Li invention with Murphy invention to include the claimed limitation(s) so as to allow the network to perform network enhancement by deploying one or more host vehicles in accordance with traffic demand thereby improving network operation. 
Claim 2, Li as modified discloses the method of claim 1, further comprising: 
identifying one or more vehicles that will be in an area associated with the portion of the network during the time period (Murphy [0020] The UAV may be further equipped with a communication relay component that relays communication traffic of the user devices to a nearby ground base station. For example, the UAV network cell 116 may provide wireless communication uplink and downlink to the user devices); and 
activating wireless network capabilities of the one or more vehicles during the time period (Murphy [0019] a UAV network cell 116 may be dispatched to provide wireless communication coverage for a geographical area. The geographical area may include a region in which normal ground cellular communication coverage has been disrupted or remote regions that are otherwise unequipped with ground wireless communication coverage).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Li invention with Murphy invention to include the claimed limitation(s) so as to allow the network to dispatch a UAV network cell in the area to provide communication coverage which has been disrupted.
Claim 5, Li as modified discloses the method of claim 1, further comprising: 
providing, to the one or more autonomous vehicles, instructions to navigate to an area associated with the portion of the network (Murphy fig 3, flight path controller 312, [0058] flight path controller 312 may determine the flight trajectory of a dispatched UAV network cell based on the geolocations of the user devices in a geographical area). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Li invention with Murphy invention to include the claimed limitation(s) so as to allow the network to navigate a UAV network cell to the area in order to provide communication coverage which has been disrupted.
 Claim 7, Li as modified discloses the method of claim 1, wherein the portion of the network includes a fourth generation (4G) network, and wherein the temporary network includes a fifth generation (5G) network (Murphy [0018] core network 104 may include components that support 2G and 3G voice communication traffic, as well as 3G, 4G, and 5G data communication traffic).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Li invention with Murphy invention to include the claimed limitation(s) so as to allow the network to cover a variety of network generation in order to support different types of communication traffic. 
Claim 8, see claim 1 for the rejection, Li discloses (fig 1 [0024] (e.g., social network platform 110, network infrastructure 120, servers, switches, database, etc.) of the communication network) a device, comprising: 
one or more processors ([0024] (e.g., social network platform 110, network infrastructure 120, servers, switches, database, etc.) of the communication network) configured to: 
forecast, based on a first model that is trained with historical network usage data associated with a portion of the network or a second model that is trained with historical user device usage data associated with the portion of the network, a traffic demand in the portion of a network associated with a time period; 
determine that the forecasted traffic demand is within a threshold of a traffic capacity of the portion of the network; 
identify, based on determining that the forecasted traffic demand is within the threshold of the traffic capacity of the portion of the network, one or more autonomous vehicles to deploy for the portion of the network; and 
cause one or more autonomous vehicles to be deployed to provide a temporary network for the portion of the network.  
Claim 9, see claim 2 for the rejection, Li as modified discloses the device of claim 8, wherein the one or more processors are further configured to: 
identify one or more vehicles that will be in an area associated with the portion of the network during the time period; and - 44 -PATENT Docket No. 20190514C1 
activate wireless network capabilities of the one or more vehicles during the time period.  
Claim 12, see claim 5 for the rejection, Li as modified discloses the device of claim 8, wherein the one or more processors are further configured to: - 45 -PATENT Docket No. 20190514C1 provide, to the one or more autonomous vehicles, instructions to navigate to an area associated with the portion of the network.  
Claim 14, see claim 7 for the rejection, Li as modified discloses the device of claim 8, wherein the portion of the network includes a fourth generation (4G) network, and wherein the temporary network includes a fifth generation (5G) network.  
Claim 15, see claim 1 for the rejection, Li discloses (fig 1 [0098] social-networking system 760 may include a variety of servers, sub-systems, programs, modules, logs, and data stores) a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a device, cause the device to: 
forecast, based on a first model that is trained with historical network usage data associated with a portion of the network or a second model that is trained with historical user device usage data associated with the portion of the network, a traffic demand in the portion of a network associated with a time period; 
determine that the forecasted traffic demand is within a threshold of a traffic capacity of the portion of the network; - 46 -PATENT Docket No. 20190514C1 
identify, based on determining that the forecasted traffic demand is within the threshold of the traffic capacity of the portion of the network, one or more autonomous vehicles to deploy for the portion of the network; and 
cause one or more autonomous vehicles to be deployed to provide a temporary network for the portion of the network.  
Claim 16, see claim 2 for the rejection, Li as modified discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: 
identify one or more vehicles that will be in an area associated with the portion of the network during the time period; and 
activate wireless network capabilities of the one or more vehicles during the time period.  
Claim 19, see claim 5 for the rejection, Li as modified discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: provide, to the one or more autonomous vehicles, instructions to navigate to an area associated with the portion of the network.  
Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 2020/0028782 and Murphy, US 2020/0178090 (IDS) in view of Rubin et al., US 2013/0336174.
Claim 3, Li as modified discloses the method of claim 1, wherein the one or more autonomous vehicles are a first set of autonomous vehicles, - 42 -PATENT Docket No. 20190514C1 
wherein the traffic capacity is a first traffic capacity (Li [0077] system may perform time series analysis to determine a temporal domain anomalous event (e.g., a sudden spike of network traffic of particular day or time windows) related to the network traffic in one or more selected areas covered by the communication network), and wherein the method further comprises: 
but Li and Murphy invention is silent on,
identifying a second set of autonomous vehicles to be on standby for the portion of the network, wherein one or more of the second set of autonomous vehicles are deployed based on at least one of: 
the first set of autonomous vehicles being unable to provide the temporary network for the portion of the network, or 
a traffic demand in the portion of the network exceeding a second traffic capacity provided by the first set of autonomous vehicles.  
However, as Rubin discloses identifying a second set of autonomous vehicles to be on standby for the portion of the network ([0104] during emergencies, the wireless infrastructure may be destroyed, or may not be operating, and it becomes necessary to deploy a temporary network in an ad-hoc manner. One way to implement the deployment is to place the eNB 102 network element in an airborne vehicle, and have it hover over the area in which LTE wireless service is desired, as indicated by the Cell Coverage Area 712), wherein one or more of the second set of autonomous vehicles are deployed ([0104] during emergencies, the wireless infrastructure may be destroyed, or may not be operating, and it becomes necessary to deploy a temporary network in an ad-hoc manner. One way to implement the deployment is to place the eNB 102 network element in an airborne vehicle, and have it hover over the area in which LTE wireless service is desired, as indicated by the Cell Coverage Area 712) based on at least one of: 
the first set of autonomous vehicles being unable to provide the temporary network for the portion of the network ([0104] during emergencies, the wireless infrastructure may be destroyed, or may not be operating, and it becomes necessary to deploy a temporary network in an ad-hoc manner. One way to implement the deployment is to place the eNB 102 network element in an airborne vehicle, and have it hover over the area in which LTE wireless service is desired, as indicated by the Cell Coverage Area 712). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Li and Murphy invention with Rubin invention to include the claimed limitation(s) so as to allow the network to deploy unmanned vehicles into coverage areas as needed while the current coverage area is no longer operated in an emergency situation.  
Claim 10, see claim 3 for the rejection, Li as modified discloses the device of claim 8, 
wherein the one or more autonomous vehicles are a first set of autonomous vehicles, 
wherein the traffic capacity is a first traffic capacity, and wherein the one or more processors are further configured to: 
identify a second set of autonomous vehicles to be on standby for the portion of the network, wherein one or more of the second set of autonomous vehicles are deployed based on at least one of: 
the first set of autonomous vehicles being unable to provide the temporary network for the portion of the network, or 
a traffic demand in the portion of the network exceeding a second traffic capacity provided by the first set of autonomous vehicles.  
Claim 17, see claim 3 for the rejection, Li as modified discloses the non-transitory computer-readable medium of claim 15, 
wherein the one or more autonomous vehicles are a first set of autonomous vehicles, 
wherein the traffic capacity is a first traffic capacity, and 
wherein the one or more instructions further cause the device to: 
identify a second set of autonomous vehicles to be on standby for the portion of the network, wherein one or more of the second set of autonomous vehicles are deployed based on at least one of: 
the first set of autonomous vehicles being unable to provide the temporary network for the portion of the network, or - 47 -PATENT Docket No. 20190514C1 
a traffic demand in the portion of the network exceeding a second traffic capacity provided by the first set of autonomous vehicles.  
Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 2020/0028782 and Murphy, US 2020/0178090 (IDS) in view of O’Reirdan et al., US 2017/0085417 (IDS).
Claim 4, Li as modified discloses the method of claim 1, further comprising: 
but Li and Murphy invention is silent on,
causing the one or more autonomous vehicles to travel away from a location associated with the portion of the network after the time period expires.  
However, as O’Reirdan discloses causing the one or more autonomous vehicles to travel away from a location associated with the portion of the network ([0132] The access point 405 may then stop transmitting an emergency beacon signal, and thus, the network vehicle 408 may no longer detect the emergency beacon signal of access point 405.  The network vehicle 408 may send a message to other devices or entities (e.g., network vehicle 407 or 409, the local office 103 or other entity, other access points, and the like) indicating that the emergency beacon signal of access point 405 is no longer detected, network vehicles 407-09 may autonomously reconfigure themselves (e.g., without an additional instruction from another entity, such as the local office 103) or may reconfigure themselves after receiving an instruction from an entity such as the local office 103) after the time period expires ([0132] The access point 405 may then stop transmitting an emergency beacon signal).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Li and Murphy invention with O’Reirdan invention to include the claimed limitation(s) so as to allow the network to redeploy autonomous vehicles into different coverage areas as needed while the current coverage area is no long in need of service thereby optimizing network resources.  
Claim 11, see claim 4 for the rejection, Li as modified discloses the device of claim 8, wherein the one or more processors are further configured to: cause the one or more autonomous vehicles to travel away from a location associated with the portion of the network after the time period expires.  
Claim 18, see claim 4 for the rejection, Li as modified discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: 
cause the one or more autonomous vehicles to travel away from a location associated with the portion of the network after the time period expires.  
Claim(s) 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 2020/0028782 and Murphy, US 2020/0178090 (IDS) in view of Schultz et al., US 2016/0073271.
Claim 6, Li as modified discloses the method of claim 1, 
but Li and Murphy invention is silent on,
wherein an autonomous vehicle of the one or more autonomous vehicles is associated with a schedule determined based on historical need, and 
wherein the schedule indicates a location where the autonomous vehicle of the one or more autonomous vehicles should relocate to at a particular time period.  
However, as Schultz discloses wherein an autonomous vehicle of the one or more autonomous vehicles ([0044] by moving an aerial vehicle from one point of interest to another (e.g., from a location where network coverage is no longer scarce, to another location where network coverage is scarce)) is associated with a schedule determined based on historical need ([0047] determining applications (e.g., emergency situation), content provisioning applications, location-based service applications, environmental conditions determination applications, mapping applications, GIS applications, search and rescue applications, sensor monitoring applications, calendar applications); and 
wherein the schedule indicates a location where the autonomous vehicle of the one or more autonomous vehicles should relocate to ([0143] it is more efficient to deploy an aerial vehicle to function as a point for network distribution. The monitoring may occur in real-time, as per schedule, as per request, or a combination thereof) at a particular time period ([0040] during emergency or other events where additional network resources are required. In one example embodiment, a natural disaster (e.g., hurricane, wildfire or earthquake) may adversely impact the trusted commercial networks due to factors including damage and network congestion).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Li and Murphy invention with Schultz invention to include the claimed limitation(s) so as to allow the network to deploy an aerial vehicle to serve as an access point to provide network coverage per schedule.   
Claim 13, see claim 6 for the rejection, Li as modified discloses the device of claim 8, 
wherein an autonomous vehicle of the one or more autonomous vehicles is associated with a schedule determined based on historical need, and 
wherein the schedule indicates a location where the autonomous vehicle of the one or more autonomous vehicles should relocate to at particular time periods.  
Claim 20, see claim 6 for the rejection, Li as modified discloses the non-transitory computer-readable medium of claim 15, 
wherein each of the one or more autonomous vehicles are associated with a schedule determined based on historical need, and 
wherein the schedule indicates a location where each of the one or more autonomous vehicles should relocate to at particular time periods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647